Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to ATA 35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection if the
prior art relied upon, and the rationale supporting the rejection, would be the same under either
status.
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified
citations are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is respectfully
requested from the applicant, in preparing the responses, to fully consider the references in
entirety as potentially teaching all or part of the claimed invention, as well as the context of the
passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamioka (US 9,471,972 B2).
With regard to claim 31, an information processing method for displaying an arrow image for measuring an abnormal region, i.e., defect location, in an image of an inspection target object, i.e., solder printed on a substrate (See for example, Figs. 7 and 8-9 and the associated text), the
information processing method comprising: generating an amount of rotation of an arrow image with respect to an abnormal region in an image of an inspection target (See for example, col. 10, line 60 – col 12, line14); and displaying the arrow image based on the amount of rotation (See for example, items 37a and W4 Figs. 8 and 9 respectively). Thus, each of the requirement of claim 31 is met.
Allowable Subject Matter
Claims 21-30 and 32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art to: Kamioka does not disclose or fairly suggest. one or more processors, wherein the one or more processors function as: a learning unit configured to, in a case where the image including the abnormal region is input to the learning unit, output an amount of rotation of the arrow image with respect to the abnormal region, as defined by independent claims 21 and 32.   It is for this reason and in combination with all of the other elements of the claims that claims 21-30 and 32 are allowable over Kamioka; and Nonaka, et al. (US 10,740,892 B2) disclose, among other things, an image acquisition step of acquiring an image of a structure using an image acquisition device; a scale image generation step of generating a scale image used to measure a crack caused on a measurement surface of the structure, the scale image representing a scale assigned at least one of gradations for measuring a length of the crack or line drawings and numerals for measuring a width of the crack; and an image display step of displaying the image of the structure and the scale image in a superimposed manner in a display area, in which in the scale image generation step, a scale image is generated in accordance with a distance between the image acquisition device and the measurement surface and an orientation of the measurement surface, and in the image display step, the generated scale image is displayed in the superimposed manner at a position according to a position of the crack in the image of the structure in a direction according to a direction of the crack in the image of the structure (See col. 3, line 61- col. 4, line 12). However, Nonaka, et al. do not disclose or fairly suggest displaying an arrow image for measuring an abnormal region in an image of an inspection target object by: 1) using a learning unit configured to, in a case where the image including the abnormal region is input to the learning unit, output an amount of rotation of the arrow image with respect to the abnormal region; and a display control unit configured to display the arrow image based on the amount of rotation output from the learning unit, as defined by independent claims 21 and 32; and 2)   generating an amount of rotation of an arrow image with respect to an abnormal region in an image of an inspection target; and displaying the arrow image based on the amount of rotation, as defined by claim 31.  It is for this reason and in combination with all of the other elements of the claims that claims 21-32 are allowable over Nonaka, et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665